Citation Nr: 1123329	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  04-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected chronic demyelination/small vessel disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1970 to December 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the RO).  

The Veteran originally filed a claim for service connection for chronic demyelination/small vessel disease in May 2004.  This claim was denied by the RO in the August 2004 rating decision.  The Veteran expressed disagreement with that decision and perfected an appeal.  The Veteran's service connection claim was remanded by the Board in June 2006 for further evidentiary development.  Specifically, the Veteran was to be afforded a VA examination in connection with her claim.  Such an examination took place in October 2006, and the VA examination report has been associated with the Veteran's VA claims file.  

The Veteran has submitted additional evidence in support of her claim since the RO's last adjudication in July 2009.  However, the Veteran has waived local jurisdiction of this evidence, and thus, the Board may proceed.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran was last afforded a VA examination in connection with her chronic demyelination/small vessel disease claim in October 2006; more than four years ago.  The evaluation completed at that time reflected white-matter intensities in her brain.  

The Veteran's service-connected chronic demyelination/small vessel disease has been evaluated noncompensable under The Veteran's service connected stroke disorder residuals have been assigned a disability rating under per 38 C.F.R. § 4.124a, Diagnostic Code 8099 - 8009.  Unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99", and hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  See 38 C.F.R. §§ 4.20 and 4.27 (2010).  As per 38 C.F.R. § 4.124a, Diagnostic Code 8009, provides for an initial rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum rating of 10 percent.  

In this case, the RO assigned a noncompensable evaluation because the Veteran's service-connected demyelination/small vessel disease manifested with no residuals.  See the May 2008 RO rating decision.  

The October 2006 VA examination report contains a hand-written notation indicating that these white-matter intensities caused were "without neurological deficit."  See the October 2006 VA examination report.  However, the origin of the hand-written notation is unclear.  

Moreover, subsequent medical evidence suggests that the Veteran does suffer neurological impairment.  Specifically, a June 2009 CT scan report reflected that, while the prominent ventricular system was unchanged since the January 2005 CT scan, some degree of underlying hydrocephalus could not be excluded.  This hydrocephalus was again discussed in a February 2010 EEG report.  Again, the VA physician noted that hydrocephalus could not be ruled out.  

Also, during the pendency of the Veteran's claim, she also filed a claim for service connection for a traumatic brain injury (TBI) resulting from an alleged in-service assault.  Further, in March 2005, the Veteran reported that she was involved in a motor vehicle accident and "bumped her head."  The February 2010 EEG report reflects that, indeed, the Veteran suffered previous trauma to her head, although the exact time and extent of this trauma could not be determined without resort to speculation.  See a February 2010 EEG report.  

The Veteran's TBI claim was denied by the RO in a November 2009 rating decision.  Accordingly, service connection for a TBI is not is not in effect.  Crucially, the Board notes that the Veteran's claimed residuals of the non-service-connected TBI are congruent with her claimed manifestations of her service-connected demyelination/small vessel disease.  A VA examination is necessary to assess the existence and severity of any manifestations of her service-connected demyelination/small vessel disease and attempt to differentiate, if possible, between the symptomatology attributable to the Veteran's service-connected demyelination/small vessel disease and any other nonservice-connected symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding Board's decision where, medical evidence did not differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of medical evidence reflected a prior head injury and the considerable time lapse since the Veteran's most recent VA examination, the Board concludes that the Veteran should be afforded a more contemporaneous VA examination to assess the existence and severity of any manifestation attributable to the Veteran's service-connected demyelination/small vessel disease as opposed to her nonservice-connected TBI.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's neurological complaints.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA medical examination.  The Veteran's complete VA claims file should be available to and reviewed by the VA examiner prior to the examination.  Such review should be noted in the VA examination report.  After a complete review of the Veteran's VA claims file, an interview and physical examination of the Veteran, to include any testing deemed necessary, the VA examiner should identify all symptomatology associated with the Veteran's service-connected demyelination/small vessel disease, to specifically include cognitive impairment, speech difficulties and/or memory impairment.  The severity of each identified manifestation should be discussed in detail.  

The VA examiner should also discuss whether any identified symptomatology is related to the Veteran's recorded history of a head injury.  To the extent possible the VA examiner my attempt to differentiate between the symptomatology associated with the Veteran's service-connected demyelination/small vessel disease and her nonservice-connected TBI and/or March 2005 motor vehicle accident.  

The examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If the examiner cannot provide any requested opinion without resort to mere speculation, the specifics reasons for such should be stated.  

3.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


